Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The amendment filed on 10/27/2021, responding to the office action mailed on 09/02/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-12, 14-16, 33-35.

Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement between species I-VII, as set forth in the Office action mailed on 2/4/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6-8, and 16 directed to semiconductor device no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12, 14-16, 33-35 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-11, 34 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites a semiconductor device particularly with wherein the sidewall of the first high-k dielectric pattern includes an upper sidewall and a lower sidewall that are spaced apart from the separation pattern, the lower sidewall being offset from the upper sidewall, and the first metal-containing pattern is in direct contact with both the upper sidewall and the lower sidewall in combination with other elements of the claim 1.



Claim 33 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device particularly with a first gate capping pattern on the first metal-containing pattern, the first gate capping pattern being in direct contact with a sidewall of the separation pattern in combination with other elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/     Primary Examiner, Art Unit 2896